Citation Nr: 1721073	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-31 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for head and neck cancer, to include nasopharyngeal carcinoma and papillary thyroid carcinoma.


REPRESENTATION

Appellant represented by:	Thomas J. Reed, Attorney


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for head and neck cancer, to include nasopharyngeal carcinoma.

In a December 2015 decision, the Board denied the Veteran's claim of entitlement to service connection for nasopharyngeal carcinoma, to include head and neck cancer. 

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In January 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the Court issued an Order vacating the Board's decision and remanding the case to the Board for further action consistent with the terms of the JMR.

The Board observes that in April 2017, a decision was issued remanding the claim for further development, to include obtaining outstanding portions of the claims file.  Subsequently, the claims file was retrieved.  In light of the foregoing, the Board's April 2017 has been recalled and is replaced by the instant decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In correspondence received in April 2017, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A review of the record indicates that no action has been taken on the request to schedule the videoconference hearing.

Under applicable regulation, a hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2016), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, a hearing must be scheduled.  As Board videoconference hearings are scheduled by the RO, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2016).

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2016).

The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




